Order filed November 15, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00540-CV
                                  ____________

                        FELIX P. BABAUTA, Appellant

                                        V.

    DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellees


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-23475

                                    ORDER

      This appeal is from an order signed April 8, 2016. Appellant filed a notice of
appeal on July 7, 2016. Appellant filed an “application for indigency” on August 5,
2016, and an affidavit of indigency on August 19, 2016.

      On September 28, 2016, the trial court filed a supplemental clerk’s record
which indicates contests to the affidavit were filed but no hearing was held nor
findings entered. In light of this record, and pursuant to Texas Rule of Civil
Procedure 145, appellant is deemed indigent and may proceed without payment of
costs.

         Therefore, we ORDER the Harris County District Clerk and the official court
reporter for the 295th District Court, to prepare, certify, and file the appellate record
without the advance payment of costs. See Tex. R. App. P. 20.1(k). The record will
be due in this court 30 days from the date of this order.




                                         PER CURIAM